UNITED STATES DISTRICT COURT F I L E D
FOR THE DISTRICT OF COLUMBIA

.lUN 20 2011
) & B k ptcy
UNITED STATES oF AMERICA, ) c'§,‘§[',‘g §',fg,°,‘i;'.';§i;¢t .,i"c.iiiimb:a
)
)
v. ) criminal N@. 11_159 (EsH)
)
HUMBERTo MEDINA, )
)
Defendant. )
)
oRDER

In a hearing before Magistrate Judge Kay on June l, 2011, defendant Humberto Medina
entered a plea of guilty. On June 1, 201 l, the magistrate judge issued a Report and
Recommendation advising the Court to accept defendant’s plea. The Court has received no
objection to the Report and Recommendation. See Local Crim. R. 59.2(b) ("Any party may file
for consideration by the district judge written objections to the magistrate judge’s proposed
findings and recommendations . . . within fourteen (14) days after being served with a copy
thereof."). Accordingly, the Court hereby adopts the recommendation of the magistrate judge
and accepts defendant’s guilty plea.

SO ORDERED.

€/ca q moa/cg

ELLEN SEGAL HUVELLE
United States District Judge

Date: June 17, 2011